DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/25/2021 has been entered.

Response to Amendment
This action is responsive to an amendment filed on 02/25/2021.
Claims 1, 7, 8 and 10 have been amended.
Claims 3, 4, 6, 11 and 12 have been cancelled.
Claims 1, 2, 5 and 7-10 are pending.

Response to Arguments
Applicant’s arguments filed on 02/25/2021, regarding rejection of the independent claims 1, 7, 8 and 10 under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Applicant asserts that the applied references, alone or in combination, fail to teach or suggest "at least one main connection provided with a connector for connection to the computer unit and connected directly via a dispatch module to a plurality of secondary connections that are not connected to one another" as recited in exemplary independent claim 1 and similarly recited in exemplary independent claims 7, 8 and 10. (page 6). 
The Examiner respectfully disagrees. As explained in the Examiner’s Answer to Appeal Brief, filed on 05/14/2019, Figs. 1 and 2 of Cantwell illustrate plurality of connections connected to ports 14 and they are not interconnected. Switch 28 receives the data from the plurality of ports and passing the data to multiplexer 30. Those skilled in the art will recognize that multiplexer takes several separate inputs and forwards to a single output. Multiplexer are only supposed to connect one input at a time to the output connection, not connect inputs to each other. Therefore, it would be apparent to those skilled in the art the 
Therefore, Examiner is not persuaded and contends that the applied references appears to teach all of the applicant’s claimed limitation.


Claim Objections
Claims 5, 7 and 8 are objected to because of the following informalities:  .
Claim 5 is dependent of Claim 4, however, Claim 4 has been cancelled.
Claim 7 and 8 recites in line 10 “…to to reject…”, which appears a typographical error and likely intended to recite “…to reject..”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 7, 8 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 7, 8 and 10 have been amended to recite “switch module” to “dispatch module”, which is not supported by the specification. The term "dispatch module" is not disclosed anywhere in the specification. The specification discloses “The main connection 4 is connected to the secondary connection 6 by a switch module 8  (see, Fig 2 and page 5, lines 16-17 of the specification), which is not the same as “dispatch module”. Therefore, Claims 1, 7, 8 and 10 fail to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the ordering" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanbuskirk et al. (US Patent No. 5469545, hereinafter “Vanbuskirk”) in view of Cantwell (US 20020181486, hereinafter “Cantwell”) further in view of Krause et al. (US 20080068997, hereinafter “Krause”).

Claim 1, Vanbuskirk teaches a device for making multiple connections to a computer unit (Fig. 1 teaches host adapter 18 that making multiple connections to remote terminals 12, 14, 16 to a host central processing unit 10), the device comprising: at least one main connection provided with a connector for connection to the computer unit (Data link 20 in Fig. 1) and connected directly via a dispatch module to a plurality of secondary connections, each of the plurality of secondary connections being provided with an external connector ([C.7:L.35-37] In FIG. 2, a host adapter 18' [e.g., dispatch module] is used to establish communication between the host CPU 10 and a plurality of remote terminals 12, 14, 16.).
However, Vanbuskirk does not explicitly teach the plurality of secondary connections that are not connected to one another, …the dispatch module being arranged to prevent direct interconnection of the secondary connections therebetween.
Cantwell teaches the plurality of secondary connections that are not connected to one another, …the dispatch module being arranged to prevent direct interconnection of the secondary connections therebetween (Figs. 1 and 2 illustrate a customer premise equipment 22 that has plurality of connections connected to ports 14, they are not interconnected. [⁋ 0014], Switch 28 receives the data from the plurality of ports and passing the data to multiplexer/demultiplexer 30.). 

Vanbuskirkin view of Cantwell do not explicitly teach the plurality of the secondary connections…together  presenting an overall data rate equal to a maximum data rate of the main connection. 
Krause teaches an overall data rate equal to a maximum data rate of the main connection ([⁋ 0005], matching the aggregate multiplex data rate with the capacity of the channel [i.e. main connection] used for transmission). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Vanbuskirk and Cantwell with Krause’s rate control to provide the combined data rate of the plurality of secondary connections equal to the maximum data rate of the main connection. The motivation of combination is to ensure maximum bandwidth efficiency.

Regarding Claim 2, Vanbuskirk does not explicitly teach, however, Cantwell teaches the device according to claim 1, wherein the connections are of the Ethernet type.
the connections are of the Ethernet type ([Fig. 2, ⁋ 0014],  customer premise equipment 22 operable to multiplex data from multiple Ethernet ports 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Vanbuskirk and Krause with Cantwell’s switch module to implement Ethernet connection. The motivation of combination is to provide high data speed.

Regarding Claim 5, Vanbuskirk teaches the ordering is of the first-in, first-out type ([C. 45:L. 53-58] teach First-In-First-Out (FIFO) buffer to arrange the frame in order. [C.49:L.24-26] Each input buffer and output buffer is implemented in first-in-first-out (FIFO) form for each of the devices 12-16 in the system).

Claims 7, 8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanbuskirk in view of Cantwell and Krause further in view of Kaniz et al. (US 2005/0256975, hereinafter “Kaniz”) and Lyakh et al. (US 20080104485. Hereinafter “Lyakh”).

Regarding Claim 7, Vanbuskirk teaches each secondary connection includes a frame management module arranged to order frames ([C.45:L.48-55] teach 28 and the asynchronous devices…each channel contains 42 bytes of First-In-First-Out (FIFO) buffer space to arrange the frame in order).
However, Vanbuskirk in view of Cantwell and  Krause do not explicitly teach, but Kaniz teaches the frame management module reject frames as a function of at least one predetermined criterion ([⁋ 0083] the MAC 122 provides some frame management functions. The MAC 122 filters out frames, checks their destination address and accepts or reject the frame depending on a set of established rules). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Vanbuskirk, Cantwell and Krause with Kaniz's frame management rule to rejecting frames based on a set of established rules, because it would allow to control transmission and reception of data.
Vanbuskirk in view of Cantwell, Krause and Kaniz do not explicitly teach, however, Lyakh teaches wherein the frame management module has a configuration input connected via the main connection to the connector for connection to the computer unit ([0015] teaches devices 102, 104 may communicate with each other directly [i.e. main connection], such as through a direct wireless link 106 or wired link 108). 

The rest of the limitations of Claim 7  are rejected under the same rationale of Claim 1.

Regarding  Claim 8, Vanbuskirk in view of Cantwell further in view of Krause do not explicitly teach, however, Lyakh teaches the frame management module has a configuration input connected via an additional connection to a connector for connection to the computer unit ([⁋ 0015] teaches alternatively or in addition, devices 102, 104 may communicate with each other indirectly through a wireless network 112 or a wired network 116, via wireless links 110 or wired links 114). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Vanbuskirk, Cantwell, Krause and Kaniz with Lyakh in order to communication between devices via an alternate wired link to the computer unit, because it would allow to provide a backup communication channel.


Regarding Claim 10, Vanbuskirk teaches the dispatch module is arranged to route transmitted frames to the secondary connections as a function of at least one of the following parameters: a source physical address appearing in each frame; and a tag contained in each frame ([C.1:L. 62-65] teach a unique identification code to each device in the system, including identification of the sender and/or receiver of data within the data itself as it is transmitted).
The rest of the limitations of Claim 10  are rejected under the same rationale of Claim 7.

Claim 9 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanbuskirk in view of Cantwell,  Krause, Lyakh and Xhafa et al. (US 2007/0121559, hereinafter “Xhafa”).

As to claim 9, Vanbuskirk in view of Cantwell further in view of Cantwell, Krause and Lyakh do not explicitly teach the device according to claim 8, wherein the additional connection is of the Ethernet type. 
the additional connection is of the Ethernet type ([Fig. 5 and ⁋ 0030 teach] teach an additional Ethernet connection 76). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Vanbuskirk’s host adapter, Cantwell’s switch module, Krause’s rate control and Lyakh’s communication between devices with Xhafa’s additional connection to use Ethernet type connection for the additional connection. The modification of the combination is to provide reliable communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/AARON N STRANGE/Primary Examiner, Art Unit 2419